Citation Nr: 1042232	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  07-04 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable rating for instability of the 
right knee, separate and distinct from the current 10 percent 
rating for the service-connected post-operative chondrolysis of 
the femoral medial condyle of the right knee. 

2.  Entitlement to a compensable rating for instability of the 
left knee, separate and distinct from the current 20 percent 
rating for the service-connected medial meniscus tear of the left 
knee. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to May 1990.  

This matter is on appeal from a January 2005 rating decision by 
the Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO). 
 
A hearing was held in August 2008, before the undersigned Acting 
Veterans Law Judge.  A transcript of the testimony is in the 
claims file.  

This case was remanded by the Board in May 2009 for further 
development and is now ready for disposition.

Although the Veteran has submitted evidence of a medical 
disability and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable.  Therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities has not been raised.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  For the entire time on appeal, the Veteran's right knee has 
been manifested by subjective complaints of pain, throbbing, 
grinding, popping, giving way, weakness, locking, necessitating a 
brace; objective findings include no anterior or posterior 
instability and no medial or lateral instability.

2.  For the entire time on appeal, the Veteran's left knee has 
been manifested by subjective complaints of pain, throbbing, 
giving way, locking, necessitating a brace; objective findings 
include no anterior or posterior instability and no medial or 
lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for instability of the 
right knee, separate and distinct from the current 10 percent 
rating for the service-connected post-operative chondrolysis of 
the femoral medial condyle of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code (DC) 5257 (2010).

2.  The criteria for a compensable rating for instability of the 
left knee, separate and distinct from the current 20 percent 
rating for the service-connected medial meniscus tear of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, DC 
5257 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2009, 
following the May 2009 Remand which ordered that corrected notice 
be sent to the Veteran.  The letter informed him of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
he had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in June 2009.

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As noted above, in May 2009, the Board remanded the Veteran's 
case to the RO for further development, which included sending 
proper notice, obtaining any recent VA treatment records, and 
scheduling him for a VA examination.  As the requested 
development has been completed, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 11 
Vet. App. 268 (1998).

Specifically, the Veteran underwent a VA examination in June 
2009.  The Board observes that the examiner was instructed to 
provide a complete rationale for all opinions reached; however, 
the examiner reported his findings only and did not give an 
opinion.  Hence, no rationale for any opinion was given.  The 
Board notes that the United States Court of Appeals for Veterans 
Claims has recently noted that "only substantial compliance with 
the terms of the Board's engagement letter would be required, not 
strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the examiner 
made the ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  Here, the Board finds that the 
examiner substantially complied with the Board's request because 
he obtained a thorough history from the Veteran, reviewed the 
Veteran's C-file, reviewed diagnostic studies, conducted a 
thorough physical examination of the Veteran, and reported his 
findings.  There is no indication that the examiner was not fully 
aware of the Veteran's past medical history or that he misstated 
any relevant facts.  

Further, the Veteran was also provided examinations in August 
2004 and March 2008.  The Board finds that the examinations were 
adequate for rating purposes as the examiners obtained a thorough 
history from the Veteran, reviewed the Veteran's C-file, reviewed 
diagnostic studies, and conducted thorough physical examinations. 
There is no indication that the examiners were not fully aware of 
the Veteran's past medical history or that they misstated any 
relevant facts.  

Additionally, the AMC associated VA outpatient treatment records 
dated through May 2009.  Moreover, the Veteran was provided an 
opportunity to testify before the Board in August 2008.  

In Bryant v. Shinseki, 23 Vet.App. 488 (2010), the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
38 C.F.R. 3.103(c)(2) (2010) requires that the Veterans Law Judge 
who chairs a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, the undersigned essentially elicited testimony necessary 
to determine the effects of the Veteran's service-connected 
disabilities.  In addition, the undersigned sought to identify 
any pertinent evidence not currently associated with the claims 
folder that might have been overlooked or was outstanding that 
might substantiate the claim.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the element(s) necessary to 
substantiate his claim for benefits.  As such, the Board finds 
that, consistent with Bryant, the undersigned complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim(s) based on the current record.

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In fact, 
in its September 2010 informal hearing presentation, the 
Veteran's representative noted that the development required by 
the May 2009 Remand was complete.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2010).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  A 
disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2010).  Here, the disability has not significantly 
changed and a uniform evaluation is warranted.

Service connection for the Veteran's left knee disability was 
established in a rating decision of June 1990 and rated as 10 
percent disabling.  Service connection for the Veteran's right 
knee disability was established in a rating decision of October 
2002 and rated as 10 percent disabling.  In July 2004, the 
Veteran asserted that his service-connected right and left knee 
disabilities had worsened and warranted a separate compensable 
rating for instability.  

The Veteran's disabilities are currently rated under DCs 5258, 
and 5299-5260.  The Board will also consider the disability code 
for instability, DC 5257.  A compensable rating under DC 5257 is 
warranted if there is slight recurrent subluxation or lateral 
instability.  After a careful review of the competent evidence of 
record, the Board finds that a separate, compensable rating for 
slight instability is not warranted.

A review of the record reveals that the Veteran injured his left 
knee in service, in 1988.  He subsequently underwent surgery in 
1989 and 1990.  His right knee disability was service-connected 
in 2002 as secondary to his left knee disability.    

During the course of this appeal, the Veteran underwent VA 
examinations in August 2004, March 2008 and June 2009.  As 
previously discussed, the Board finds the examinations are 
adequate for rating purposes.  

During the VA examination in August 2004, the Veteran reported 
that he experienced episodes of throbbing pain in his knees at 
night.  He reported that he also experiences pain when he wakes 
up.  He does not have any other flare-ups.  He reported that his 
left knee gives out occasionally but that his right knee does not 
give out or lock but occasionally grinds and pops.  He also 
reported wearing a soft brace on his right knee and no flare-ups. 

On physical examination, the August 2004 examiner noted an 
antalgic gait with bilateral stiffness and limp favoring the 
left.  The Veteran had full range of motion in the right knee and 
flexion to 90 degrees in the left knee.  The right knee was not 
tender.  His left patella was flexible. Some grinding was noted 
in the left knee.  Both knees indicated no loss of sensation, 
Drawer sign was negative, normal lateral medial movement, and no 
swelling.  X-rays performed on July 2004 noted, no evidence of 
arthritis, fracture, dislocation or soft tissue calcification in 
either knee.  X-rays also showed narrowing of joint space in the 
right knee and artifacts in the lateral of the left knee but 
otherwise unremarkable.  

At the VA examination in March 2008, the Veteran reported mild 
daily pain in his right knee.  He also reported that he 
experienced weekly flare-ups lasting almost a full day with 
moderate pain.  He also reported that his right knee gives way 
and pops but does not lock.  He reported mild to severe pain in 
his left knee on a daily basis with flare-ups every other day.  
He reported that his left knee locks daily and gives way.  
Aggravating factors in for both knees included prolonged 
standing, stair climbing, and climbing ladders.  The Veteran 
reported using braces on both knees to assist with walking; a 
metal brace on the left knee and soft brace on the right knee.  
He reported that he wears the left brace daily and the right 
brace 2-3 days per week.  

On physical examination, the March 2008 examiner noted that the 
right knee had no bumps consistent with Osgood-Schlatters 
disease, no mass behind the knee, no crepitation, no clicks or 
snaps, no grinding, no instability, no meniscus abnormality, 
other tendon or bursa, or other knee abnormality; however, the 
right knee did have tenderness along the inferomedial border of 
the patella.  Similarly, on physical examination, the left knee 
showed no bumps consistent with Osgood-Schlatters disease, no 
mass behind the knee, no clicks or snaps, no instability, no 
other tendon or bursa, and no other knee abnormality; but did 
show grinding and tenderness of the superior lateral border and 
the inferomedial border of the patella.  Overall, the examiner 
observed no instability in either knee.  X-rays revealed "no 
joint effusion, fracture, or subluxation on either side."

Next, at the VA examination in June 2009, the Veteran reported 
right knee pain and  weakness with locking episodes and popping 
sounds.  He reported recurrent pain, catching episodes, reduced 
range of motion and weakness in the left knee. 

On physical examination, the June 2009 examiner noted that the 
right knee showed no bumps consistent with Osgood-Schlatters 
disease, no mass behind the knee, no crepitation, no clicks or 
snaps, no grinding, no instability, no meniscus abnormality, no 
patellar abnormality, no abnormal tendons or bursae, and no other 
knee abnormality.  On physical examination, the left knee showed 
no bumps consistent with Osgood-Schlatters disease, no mass 
behind the knee, no clicks or snaps, no grinding, no instability, 
no meniscus abnormality, other tendon or bursa, or other knee 
abnormality; however, crepitation was shown.  Further physical 
findings included "no anterior/posterior instability noted in 
either of the Veteran's knees.  There is no medial/lateral 
instability noted in either of the Veteran's knees." 

The Board has considered the Veteran's statements that he has 
experienced instability for the entire period on appeal.  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).
 
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability (e.g., as 
with his service-connected knee disabilities)-according to the 
appropriate diagnostic codes.  

The Board acknowledges the Veteran's belief that his symptoms are 
of such severity as to warrant a compensable rating for his right 
and left knee disabilities, respectively; however, disability 
ratings are made by the application of a schedule of ratings 
which is based on average impairment of earning capacity as 
determined by the clinical evidence of record.  Therefore, the 
Board finds that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than his assessment of the severity of 
his disabilities.  See Cartright, 2 Vet. App. at 25.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected knee 
disabilities is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's right and left knees 
with the established criteria found in the rating schedule for 
disabilities of the knees shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
loss of range of motion, instability, and pain.

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations or marked interference with employment due to 
his disabilities.  Indeed, in June 2009, the Veteran reported 
that he works full time and missed less than one week of work in 
the last 12 months.  

Further, there is no evidence of physician-ordered bedrest or 
other physician-ordered reason for an absence from work.  
Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.














	(CONTINUED ON NEXT PAGE)


ORDER

A compensable rating for instability of the right knee, separate 
and distinct from the current 10 percent rating for the service-
connected post-operative chondrolysis of the femoral medial 
condyle of the right knee is denied. 

A compensable rating for instability of the left knee, separate 
and distinct from the current 20 percent rating for the service-
connected medial meniscus tear of the left knee is denied. 



___________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


